Citation Nr: 1045226	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-33 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Whether the appellant's income is excessive for purposes of 
determining eligibility for nonservice-connected death pension 
benefits. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States





WITNESSES AT HEARING ON APPEAL

The appellant and her son. 



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to September 
1945.  The Veteran died on June [redacted], 2007.  The appellant is the 
surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision by the RO.  

In October 2010, the appellant and her son testified at a hearing 
held at the RO before the undersigned Veterans Law Judge.  During 
the hearing, the appellant submitted additional evidence along 
with a waiver of initial RO consideration. A transcript of the 
hearing is associated with the claims folder.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.



REMAND

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for 90 days or 
more during a period of war; or (ii) was, at the time of death, 
receiving or entitled to receive compensation or retirement pay 
for a service-connected disability, and (iii) the surviving 
spouse meets the net worth requirements of 38 C.F.R. § 3.274 and 
has an annual income not in excess of the maximum annual pension 
rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 
3.3(b)(4).

Payments from any kind from any source shall be counted as income 
during the 12-month annualization period in which received, 
unless specifically excluded.  38 C.F.R. § 3.271.  For the 
purpose of determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273(a).  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 C.F.R. 
§ 3.271(c).

Basic entitlement to such pension exists if, among other things, 
the claimant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to be 
given the same force and effect as if published in VA 
regulations.  See 38 C.F.R. § 3.21.  Effective in December 2006, 
the income limit for a spouse with no dependents was $7,329.00.  
This amount was increased to $7,489.00, effective in December 
2007, and to $7,900.00, effective in December 2008.

Certain un-reimbursed medical expenses (in excess of five percent 
of the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  38 
C.F.R. § 3.272.

In this case, the Veteran had the required wartime service, 
having served more than 90 days during World War II.  As a 
result, the dispositive question in this matter centers on 
whether the appellant's income is excessive for purposes of 
qualifying for VA death pension benefits.

In the December 2007 decision, the RO determined that the 
appellant's income exceeded the limit set by VA and that the 
appellant was not eligible for death pension benefits.  The RO 
indicated that the appellant's income from June [redacted], 2007 was 
$13,885 (Social Security income and pension income).  The RO 
deducted last expenses of the Veteran which amounted $3,603.00 
and indicated that the appellant's income still exceeded the 
income limit.  

The record shows that the appellant submitted a Medical Expense 
Report, VA Form 21-8416, and listed medical expenses that she 
paid for her own treatment and for the Veteran.  The appellant 
indicated that the expenses were paid from July 2006 to July 
2007.  

The Board finds that additional information is needed as to when 
the expenses were paid.  Medical expenses in excess of five 
percent of the maximum income rate allowable, which have been 
paid, may be excluded from an individual's income for the same 
12-month annualization period; to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).  

The Board finds that the RO should ask the appellant to specify 
the date that the expenses were paid so that it may be determined 
whether the appellant's medical expenses were paid in the same 
12-month annualization period.  

The record further shows that at the hearing before the Board in 
October 2010, the appellant submitted statements and bills for 
the Veteran's medical expenses in the last year of his life.  The 
expenses of the Veteran's final illness, burial, and just debts 
may be counted to reduce her income for the calendar year 
following the Veteran's death or the 12-month period in which she 
paid expenses, whichever is more beneficial to the appellant.  
See 38 C.F.R. § 3.272(h) (2010).  

It is not clear from the statements and bills whether the 
appellant paid the bill or whether the bill was paid by the 
Veteran's insurance company or Medicare.  The RO should ask the 
appellant to complete a Medical Expense Report, VA Form 21-8416, 
and list each expense that the appellant paid.  

Lastly, the Board finds that the RO should send the appellant a 
notice letter which notifies the appellant of the information and 
evidence needed to substantiate and complete her claim for 
nonservice-connected death pension benefits, including notice of 
38 C.F.R. § 3.272, exclusion from income..  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
notice letter which notifies her of the 
information and evidence needed to 
substantiate and complete her claim for 
nonservice-connected death pension 
benefits, including notice of 38 C.F.R. § 
3.272.  

2.  The RO should take appropriate steps to 
contact the appellant in order to ask to 
provide additional information referable to 
the date (month and year) that she paid her 
medical expenses listed on the VA Form 21-
8416 dated in September 2007.  

3.  The RO should provide the appellant 
with copies of VA Form 21-8416, Medical 
Expense Report.  The RO should ask the 
appellant to list the medical expenses that 
she paid in the last year of the Veteran's 
life.  The RO should ask the appellant to 
review the medical bills and statements 
submitted at the Board hearing in October 
2010 and specify on the VA Form 21-8416 
which expenses were paid by the appellant.  
The appellant should specify the amount of 
the expenses paid and the date of payment.  


4.  Following completion of all indicate 
development, the RO should readjudicate the 
Veteran's claim in light of all the 
evidence that is of record.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


